Appeal Dismissed and Memorandum Opinion filed November 22, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00518-CV

                          TRACEY UBANII, Appellant

                                         V.

    NEXPOINT HICKORY LEASE CO, LLC DBA HICKORY CREEK
                     RANCH, Appellee

                On Appeal from the County Court at Law No. 2
                            Denton County, Texas
                  Trial Court Cause No. CV-2022-01359-JP


                          MEMORANDUM OPINION

      This appeal is from a final judgment signed June 6, 2022. The clerk’s record
was filed July 25, 2022. On September 15, 2022, the court reporter indicated that
appellant has not paid for the reporter’s record, submitted an order for a free
reporter’s record, or submitted a request for preparation and/or a written designation
for the record. No brief was filed.

      On October 6, 2022, this court issued an order stating that unless appellant
filed a brief on or before November 7, 2022, the appeal was subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. We dismiss the appeal.



                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2